MANFORD, Judge,
concurring.
I concur in the result of the majority opinion solely upon the basis that this court is bound to follow the most recent decision by our state Supreme Court upon the subject.
*523If the question were for this court to decide, it is my belief that a contrary result should be achieved based upon the reasoning and authority set forth in the dissenting opinion of Wasserstrom, Special Judge in the case of Bartley v. Special School District of St. Louis County, 649 S.W.2d 864, 870 (Mo. banc 1983).